                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

RICK JAMES LITTLETON                                                               PLAINTIFF


V.                             CIVIL ACTION NO. 2:18-cv-2187-MEF


ANDREW M. SAUL, Commissioner
Social Security Administration                                                     DEFENDANT


                                      FINAL JUDGMENT


       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

his application for Disability Insurance Benefits. The parties have consented to entry of the final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, the applicable law, and the parties having

waived oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record on October 7, 2019, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

       IT IS SO ORDERED this the 7th day of October, 2019.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
